765 N.W.2d 331 (2009)
Dionne WEATHERS-TAYLOR, Personal Representative of the Estate of Melvin Goodman, Deceased, Plaintiff-Appellee,
v.
H. Rex RUETTINGER, D.O., and H. Rex Ruettinger, D.O., P.C., Defendants-Appellants, and
Botsford General Hospital, Defendant.
Docket No. 138069. COA No. 265511.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the December 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.